DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CA2019/051029 07/24/2019
PCT/CA2019/051029 has PRO 62/861,223 06/13/2019
PCT/CA2019/051029 has PRO 62/861,235 06/13/2019
PCT/CA2019/051029 has PRO 62/861,228 06/13/2019
PCT/CA2019/051029 has PRO 62/793,514 01/17/2019
PCT/CA2019/051029 has PRO 62/793,654 01/17/2019
PCT/CA2019/051029 has PRO 62/755,328 11/02/2018
PCT/CA2019/051029 has PRO 62/755,311 11/02/2018
PCT/CA2019/051029 has PRO 62/755,318 11/02/2018
PCT/CA2019/051029 has PRO 62/722,135 08/23/2018
PCT/CA2019/051029 has PRO 62/722,137 08/23/2018
PCT/CA2019/051029 has PRO 62/713,399 08/01/2018
PCT/CA2019/051029 has PRO 62/713,413 08/01/2018
PCT/CA2019/051029 has PRO 62/713,392 08/01/2018
PCT/CA2019/051029 has PRO 62/711,372 07/27/2018
PCT/CA2019/051029 has PRO 62/711,335 07/27/2018
PCT/CA2019/051029 has PRO 62/711,364 07/27/2018

	This office action is in response to Applicant’s amendment submitted December 27, 2021.  Claims 1, 4-9, 13, 15, 19, 22-24, 26-27, 30-32, 34-36, 38, 42, 50, 57, and 40-148 are pending.
	Applicant’s amendment is sufficient to overcome the rejection of Claims 22 and 140 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Terminal Disclaimer
	Applicant stated that the office action asked for submission of a Terminal Disclaimer of co-owned United States Patent No. 6,781,691.  The examiner assumes that the terminal disclaimer was filed in error, since the previous office action did not make a double patenting rejection over the ‘691 patent, and the ‘691 patent appears to be unrelated to the subject matter recited in the current claims and is not commonly owned with the current application.  It is noted that the terminal disclaimer filed December 27, 2021 was disapproved.

	The following rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 13, 15, 19, 22, 23-24, 26-27, 30-31, 35-36, 38, 42, 50, 57, and 141-148 are rejected under 35 U.S.C. 103 as being unpatentable over Cumashi (Glycobiology vol. 17 no. 5 pp. 541-552, 2007, of record) in view of Leng (CN107382666A, November 24, 2017, machine translation, of record).
Cumashi teaches sodium salts (page 549, Extraction and purification of fucoidans) of various fucoidans, as shown in Table I on page 542.  The acetyl groups, if any were present in the native polysaccharide, were removed (page 549, Extraction and purification of fucoidans).  The fucoidans have anti-inflammatory and anticoagulant activity, as shown in Table II on page 543.  The fucose content in all examples except for one was greater than 25% w/w, the galactose content was less than 10% w/w in every example, and the sulfation level was between 20 and 60% in all but one example.  The total carbohydrate content was 50.5% in the first example, and the total of uronic acids, mannose, rhamnose, glucose, and xylose was less than 12% in the third to last example.  The fucoidan samples had molecular weight of 200-500 kDa (page 543, second column, first paragraph).  The fucoidans were tested at a concentration of 0.1 mg/mL (page 544, second paragraph).

Leng teaches kelp fucoidan which is 99.89% pure [0034].  After purification, the liquid needs to be clear and transparent [0045].  The fucoidan is processed in water [0037], so some water would be present in the product.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to purify Cumashi’s fucoidans because they are useful for pharmaceutical applications.  The skilled artisan would have a reasonable expectation of success because Leng teaches how to obtain fucoidan of high purity.  The recitation “wherein the disease or condition is a fibrous adhesion” in claim 57 is interpreted to be an intended use of the composition, and does not structurally limit the claim.  Furthermore, Cumashi’s composition is not unsuitable for treating a fibrous adhesion.
Response to Arguments
Applicant argues that the mention of 99.89% pure is stated without any reference point.  Applicants asked ’99.89% of “what?”’  Leng explicitly states “purified fucoidan with a purity of 99.89%.”  The fucoidan is what is purified.  The 99.89 is a percentage; thus, it is “per cent,” which is defined as a specified amount in or for every hundred.
Applicant argues that Leng’s 99.89% refers to removal of mannitol from fucoidan, not the purity levels recited in the current claims.  Applicant also argues that Leng does not teach removal of particulates, lipids, etc., and that Leng’s process is not capable of achieving the recited level of purity.  This argument is not persuasive because Leng teaches a lengthy and multi-step purification process which would be expected to remove a variety of impurities.  Leng teaches that nanofiltration removes organic matter [0029].  Diatomaceous earth or perlite 
Applicant argues that fucoidans contain a broad array of impurities, some of which are linked to the fucoidan backbone, and that Cumashi’s purification steps would not remove contaminants such as particulates, phlorotannins, etc.  This argument is not persuasive because the rejection does not purport that Cumashi’s product has the recited purity, but that it would be obvious to purify Cumashi’s product according to Leng’s methods.  Furthermore, arguments of counsel cannot take the place of evidence in the record.

Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over Cumashi in view of Leng as applied to claims 1, 4-9, 13, 15, 19, 22, 23-24, 26-27, 30-31, 35-36, 38, 42, 50, 57, and 141-148 above, and further in view of Sakai (US 2007/0122875 A1, May 31, 2007)

Sakai teaches that sulfated fucans can be present as pharmaceutically acceptable salts, such as sodium, potassium, calcium, or magnesium [0054].  The sulfate groups form salts with various bases, and a sulfated fucan is stable when it is in the form of a salt [0053].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a calcium or magnesium salt of fucoidan because Cumashi teaches pharmaceutical applications of fucoidan salts, and calcium and magnesium salts are pharmaceutically acceptable.   Substitution of one salt for another would result in the claimed invention, and the results would have been predictable because all of the salts are pharmaceutically acceptable.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cumashi in view of Leng as applied to claims 1, 4-9, 13, 15, 19, 22, 23-24, 26-27, 30-31, 35-36, 38, 42, 50, 57, and 141-148 above, and further in view of Saboural (Mar. Drugs 2014, 12, 4851-4867).
Cumashi and Leng teach as set forth above, but do not teach the color of purified fucoidan.
Saboural teaches that purified fucoidan is a fluffy white powder (page 4853, Section 2.1.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare purified fucoidan which is white.  The skilled artisan would have prepared .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cumashi in view of Leng as applied to claims 1, 4-9, 13, 15, 19, 22, 23-24, 26-27, 30-31, 35-36, 38, 42, 50, 57, and 141-148 above, and further in view of Jung (WO 2008/041799 A1, April 10, 2008).
Cumashi and Leng teach as set forth above, but are silent about the viscosity of the fucoidan products.
Jung teaches bioavailable fucoidans (see abstract), wherein the viscosity is most preferably 0-50 centipoise.  See page 6, second paragraph.  The viscosity was measured at 4% and 6%, and appears to fall roughly in the range of 50 cP.  See Figure 4b.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a purified fucoidan having the claimed viscosity because Jung teaches that a bioavailable fucoidan preferably has a viscosity of 0-50 centipoise.  Fucoidans have therapeutic applications as taught by Cumashi, so a bioavailable product is desirable.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-9, 13, 15, 19, 22-24, 26-27, 30-32, 34-36, 38, 42, 50, 57, and 40-148  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 15, 17, 20-22, 24-25, 28-30, 33-35, 37, 41, 19, 56, and 139-148  of copending Application No. 17/260,277 in view of Leng (CN107382666A, November 24, 2017, machine translation). 
The ‘277 application claims fucans containing fucose, galactose, and sulfate and counterions, but does not claim a composition consisting of at least about 96% w/w of the fucan.  The ‘277 application claims fucose content greater than 25% w/w (claim 8), galactose content less than 10% w/w (claim 11), less than 17% counterions (claim 1), sodium and potassium counterions (claim 20), molecular weight greater than 100 kDa (claim 21-22 and 24), sulfation level between 20 and 60% w/w (claim 25), total carbohydrate between 25 and 80% w/w (claim 28), viscosity between 4 cP and 50 cP (claim 30), a white solid (claim 34), a clear and colorless solution (claim 34), low acetyl content (claim 35), a medically acceptable composition (claim 41), and calcium and magnesium counterions (claim 139).
The ‘277 application does not claim that a composition consists of at least about 96% w/w fucans and no more than about 4% non-fucan components.
Leng teaches kelp fucoidan which is 99.89% pure [0034].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a purified fucan according to the ‘277 application because the ‘277 application claims a purified fucan which is medically acceptable (claim 41) and Leng teaches that fucoidan can be obtained in 99.89% purity.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4-9, 15, 19, 22-24, 26, 27, 30-32, 42, and 140-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35, 37, 43-44, 52, 56-57, 59-71, and 99-113 of copending Application No. 17/260,275 in view of Leng (CN107382666A, November 24, 2017, machine translation) and Sakai (US 2007/0122875 A1, May 31, 2007).
The ‘275 application claims medical treatments using a fucan which has a molecular weight greater than 100 kDa (claim 102), a sulfation level between 14 and 60% w/w (claim 103), a total carbohydrate content between 27 and 80% w/w (claim 105), a total fucose content of 30% w/w (claim 107), a viscosity between 4 and 50 cP (claim 110).
The ‘275 application does not claim that the fucan has counterions or that a composition consists of at least about 96% w/w fucan.
 Leng teaches kelp fucoidan which is 99.89% pure [0034].  Fucoidan, by definition, contains fucose and sulfate.  After purification, the liquid needs to be clear and transparent [0045].  The fucoidan is processed in water [0037], so some water would be present in the product.
	Sakai teaches that sulfated fucans can be present as pharmaceutically acceptable salts, such as sodium, potassium, calcium, or magnesium [0054].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to purify the ‘275 composition because it is used for medical treatment, and the skilled artisan would have had a reasonable expectation of success because Leng teaches methods for obtaining a highly purified fucoidan.  It would have been obvious to one of .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623